Citation Nr: 0025926	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-33 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
He died in September 1996.  The appellant is the veteran's 
surviving spouse.  

This matter arises from an October 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought.  The 
appellant filed a timely appeal, and by a Remand Order of 
February 1999, the Board of Veterans' Appeals (Board) 
referred the case back to the RO for further development.  
The requested development having been completed, the case has 
been returned to the Board for resolution.  


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
September [redacted], 1996, of a self-inflicted gunshot wound 
to the head.  

2.  At the time of his death, the veteran was not service 
connected for any disabilities, and service connection for 
post-traumatic stress disorder (PTSD) had been denied by an 
October 1995 rating decision.  

3.  There is no competent medical evidence that any 
disability of service origin caused, hastened, or materially 
and substantially contributed to the veteran's death.  



CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran incurred PTSD as a 
result of his active service, and that his death by suicide 
was a consequence of that PTSD.  Specifically, she maintains 
that the veteran should have been service connected for PTSD, 
and that such disability led to the veteran's death by 
suicide. 

The law provides that benefits arising from the death of a 
veteran may be granted to a spouse of a veteran who dies from 
a service-connected disability.  See 38 U.S.C.A. § 1310 (West 
1991).  Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).  Applicable regulations provide 
that service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125, a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (1999). 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a) 
(1999).  A principal cause of death is one which, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death, or was etiologically related 
thereto.  See 38 C.F.R. § 3.312(b) (1999).  A contributory 
cause of death is one which contributed substantially or 
materially to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c) (1999).  
Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection may be granted for the cause of death by 
suicide where it is established that at the time of death 
there was mental unsoundness due to or the proximate result 
of a service-connected disease or injury.  See 38 C.F.R. 
3.302 (1999).  Where no reasonable adequate motive for 
suicide is shown by the evidence, it will be considered to 
have resulted from mental unsoundness and the act itself 
considered to be evidence of mental unsoundness.  38 C.F.R. 
3.302(b) (1999).  In the absence of a determination of an 
unsound mind, a veteran's death by suicide is considered to 
be the result of his own willful misconduct, and service 
connection for the cause of death is precluded.  38 C.F.R. 
3.301(a), 3.302(a) (1999).

The threshold question for the Board, however, is whether the 
appellant has presented a well-grounded claim for service 
connection.  "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 Vet. 
App. at 343-44 (citations and quotations omitted)); see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (characterizing 
the type of evidence, lay versus medical, necessary to well 
ground a claim as dependent on the nature of the matter to be 
proven); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (lay individuals are competent to testify about 
matters of common experience, but expert qualification is 
necessary for VA to take cognizance of testimony that is 
rendered reliable only by expertise pertinent to object of 
inquiry).

A claim may also be well grounded, after meeting the first 
requirement, on evidence that a condition was noted in 
service with evidence of continuity since service of 
symptomatology of that condition, and medical evidence of a 
nexus between the current disability and the continuity of 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In order for a claim for service connection for the cause of 
the veteran's death to be well grounded, there must be (1) 
evidence of the veteran's death; (2) evidence of incurrence 
or aggravation of a disease or injury in service; and (3) 
evidence of a nexus between the in-service injury or disease 
and the veteran's death.  See Carbino v. Gober, 10 Vet. App. 
507 (1997)

The veteran died on September [redacted], 1996, of a self-inflicted 
gunshot wound to the head.  No other causes of death or 
contributory causes were listed on the veteran's death 
certificate.  As noted, at the time of his death, the veteran 
had not established service connection for any disabilities, 
although a previous claim for service connection for PTSD had 
been denied in October 1995.  In any event, the Board must 
consider the appellant's contentions that the veteran should 
have been service-connected for PTSD and that the PTSD caused 
the veteran to commit suicide.  The veteran's service 
personnel and service medical records show that he was 
initially given an undesirable discharge from the Marine 
Corps due to excessive and chronic polysubstance abuse.  In 
March 1970, prior to his discharge, the veteran complained of 
severe depression, suicidal thoughts, and drug usage.  On 
subsequent neuropsychiatry consultation, the diagnosis was 
passive-aggressive personality and an administrative 
separation was recommended.  His discharge was later upgraded 
to reflect that he was separated from service under honorable 
conditions.  

Post-service clinical treatment records dating from December 
1989 through September 1996 show that the veteran was 
frequently seen for problems associated with polysubstance 
abuse.  His treatment records do not reflect any actual 
diagnoses of PTSD, and in fact, PTSD is shown only by history 
in two VA records, one dated in July 1993 and the other in 
December 1995.  The records show that the veteran 
occasionally reported experiencing nightmares and of thinking 
about Vietnam.  He was not shown to have any current suicidal 
or homicidal ideation, although he reportedly attempted 
suicide on three occasions in the 1970s.  Shortly before his 
suicide in September 1996, the veteran was admitted to a VA 
Medical Center (VAMC) for treatment for his polysubstance 
abuse problems in July and August 1996.  At the time, his 
Axis I diagnoses all involved polysubstance abuse related 
problems in various forms.  

The veteran underwent a VA rating examination in October 
1995, in which he reported having become addicted to 
narcotics while in Vietnam, and that he had carried a pistol 
since returning home from Vietnam, but no longer did so after 
being placed on Prozac and probation.  The examiner observed 
that the veteran had progressed from being addicted to 
narcotics to being totally immersed in drugs.  He was taking 
Methadone treatment at the time of the examination.  On 
examination, the veteran was fully oriented, and did not show 
evidence of a thought disorder.  The examiner concluded with 
an Axis I diagnosis of opiate dependency, and offered that 
the veteran was mentally competent for VA purposes.    

The Board has thoroughly reviewed the foregoing, and 
concludes that the appellant has failed to provide any 
competent medical evidence suggesting that the veteran's 
suicide was the result of any service-incurred PTSD.  There 
is no medical evidence of any chronic acquired psychiatric 
abnormality in the veteran's service medical records.  There 
is no competent medical evidence or opinion of record to 
support the appellant's contention that the veteran's mental 
unsoundness at the time of his death was proximately due to a 
disability of service origin.  PTSD is not shown by competent 
medical evidence, and, as such, the appellant's claim that a 
service-connected disability (PTSD) was the principal or 
contributory cause of the veteran's death by suicide in 
September 1996 is implausible.

As noted, during his lifetime, the veteran had not 
established service connection for any disability, and based 
on the above discussion, service connection for PTSD was not 
in order at the time of his death as there simply was and is 
no medical evidence of record of a diagnosis of such a 
disorder.  Moreover, the Board observes that lay statements 
by the appellant that the veteran's death was caused by PTSD 
incurred in service do not constitute medical evidence.  As a 
lay person, lacking in medical training and expertise, the 
appellant is not competent to address an issue requiring an 
expert medical opinion, to include a medical diagnosis or 
opinion as to medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Absent a medical opinion, specifically 
addressing the veteran's particular circumstances, that he 
suffered from PTSD or some other service-incurred psychiatric 
disorder which resulted in his death, the appellant's claim 
must be denied as not well grounded.  

For the above reasons, it is the decision of the Board that 
the appellant has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection for the cause of the veteran's death.  The Board 
has not been made aware of any additional evidence which is 
available in connection with the appellant's claim which 
could serve to well ground her claim.  As the duty to assist 
is not triggered here by a well-grounded claim, the Board 
finds that the VA has no duty to further develop the 
appellant's claim.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

As a final matter, to the extent that the appellant's October 
1996 DIC application could have been construed by the RO also 
as a claim for service connection for PTSD for purposes of 
accrued benefits based on statements made by her therein, the 
Board notes that the RO, in denying the cause of death claim 
in the October 1996 rating decision on the basis that there 
was no medical evidence of PTSD of service origin, 
effectively addressed any pending claim for service 
connection for PTSD.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 




- 7 -





- 8 -


